THE THIRTEENTH COURT OF APPEALS

                                   13-19-00004-CV


                                    Zhaohui Wang
                                         v.
                                     Xueqiu Sun


                                 On Appeal from the
                     County Court at Law of Kleberg County, Texas
                              Trial Cause No. 18-124-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Zhaohui Wang.

      We further order this decision certified below for observance.

February 21, 2019